DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/24/2022 has been entered. 
Claims 1, 2 and 4-20 remain pending.
Claim 3 is canceled.
Claims 1, 2 and 4-20 are examined herein on the merits.

Response to Arguments
Applicant's arguments filed 05/24/2022 (hereinafter, Remarks) have been fully considered are persuasive as to claims 1, 2, 4-16 and 20; the arguments are not persuasive as to claims 17-19.
Specifically:
Applicant’s arguments, see Remarks of 05/24/2022, with respect to independent claims 1 and 20 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103 of 20 JAN 2022 regarding claims 1, 2, 4-16 and 20 have been withdrawn. 
See Allowable Subject Matter section below.

Applicant's Remarks of 05/24/2022 regarding independent claim 17 have been fully considered but they are not persuasive as follows.
Applicant argues (Remarks, p.7, heading “Claim 17”) that the limitation of claim 17 requiring “measuring a temperature of an external surface of the process fluid conduit” (Remarks, p.7) is not met because “Reider does not, in fact, teach or suggest measuring a temperature of an external surface of a process fluid conduit. At best, Reider may teach measuring a temperature of an outer surface of a tube that is fully contained within a metal enclosure.” (Remarks, p.7).
However, the Office Action of 20 JAN 2022 (hereinafter the OA) cites paragraph [0051] and fig. 3 (OA, p.6, 3rd ¶ “measuring a temperature of an external surface of the process fluid conduit (via 701; see fig. 3; [0051])”) and paragraphs [0061-64] and fig. 4 (the OA, p.6, final ¶). Fig, 3 of Reider shows that the wall of tube 10 is the external surface of the process fluid (FL1) tube. Figs. 3 and 4 further show that the temperature sensor (701) is sensing the external wall of the tube (10). Further cited paragraph [0051] directly teaches “the temperature detector 701 thermally conductively with the wall of the tube” and is shown by fig. 3 as the external surface (outside and opposite the flow channel having FL1). 
Therefore, the position of the office must remain that the cited prior art (Reider) anticipates this limitation as well as claim 17 as a whole.
See rejections under 35 USC 102 reiterated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reider et al. (US 20170074730; hereinafter Reider).

Regarding claim 17, Reider teaches a method (see [0004-5]) of calculating a temperature of process fluid ([0009]) within a process fluid conduit (at least tube 10 contains measured fluid FL1; [0044]), the method comprising:
measuring a temperature of an external surface of the process fluid conduit (via 701; see fig. 3; [0051]);
measuring a temperature of a location spaced from the process fluid conduit (via 702; see fig. 3 showing that the location of 702 is apart from the conduit; [0051]) by a known thermal impedance (Please note that the instant specification at [0015] – see US publication 20200150064 A1 – defines thermal impedance as used in the application as “thermal impedance is defined as the degree to which a structure, such as stem 110, resists heat flow. Thermal impedance may generally be thought of as the reciprocal of thermal conductance.”; thus see fig. 4 in view of figs. 3 and 1 showing the known thermal relationship may be R2; [0011-12]; [0054-55]; [0069]);
using a heat flux equation ([0059]-[0064]; see also [0009] and at least temperature difference ΔT2 is used to calculate the temperature of FL1; [0059]; [0048] see also [0001]; [0060] and fig. 4) and the measured temperatures from the external surface of the process fluid conduit and the location spaced from the process fluid conduit to calculate heat flux ([0061-64] teaches using these measured values to determine the heat flux; see also fig. 4); and
using the calculated heat flux in combination with the known thermal impedance to calculate the temperature of process fluid within the process fluid conduit (see fig. 4 in view of figs. 3 and 1 showing the fixed thermal relationship may be R2; [0011-12]; [0054-55]; [0069]; see [0004] and abstract teaching that measuring the fluid temperature is the outcome of the measurements and calculations); and
providing the calculated temperature as an output (at least [0045] teaches that the temperature may be displayed in a variety of manners including on a display on site or as an alarm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 20170074730; hereinafter Reider).

Regarding claim 18, Reider lacks direct and specific teaching of providing a process fluid having a known temperature in the process fluid conduit, and updating the known thermal impedance for calibration.
However, Reider does disclose calibration of the transducer apparatus to find thermal resistances R1-4 ([0064-65]; [0064] “the thermal resistances R1, R2, R3, respectively the corresponding thermal resistance ratio R1/R2, can, for example, also be ascertained experimentally by means of calibration measurements performed on the respective transducer apparatus”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the calibration by finding the thermal resistances of Reider with holding variables constant, here placing a fluid of known temperature in the conduit fixes one variable in the equations (see [0059-66]). This is because one of ordinary skill in the art would have expected holding the measured variable constant to be one of several straightforward ways of solving the equations for the thermal resistances (which will then be constants and will be used to find the unknown temperature of the fluid in a measurement situation) because holding variables constant in order to solve for other portions of an equation is a well understood calibration and mathematical construct.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 20170074730; hereinafter Reider) in view of Schulte et al. (US 20090196374; hereinafter Schulte).

Regarding claim 19, Reider teaches compensating the estimation of process fluid temperature based on a rate of change of measurements of the external surface of the process fluid conduit ([0055-56] and [0059-65] teach compensating the measured temperature by including a relationship of the changing temperature over time/rate of change of external surface temperature θ10; see fig. 4).
Reider lacks direct and specific teaching of the microprocessor dynamically compensates the temperature output.
However, Schulte teaches dynamic compensation of two temperature signals (from 12 and 20 respectively; see fig. 2; [0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat flux based compensation of Reider with the specific knowledge of using the dynamic compensation of Schulte. This is because such dynamic compensation allows for digital manipulation and control of the compensation process This is important in order to provide more accurate temperature data to an end user.

Allowable Subject Matter
Claims 1, 2, 4-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Reider et al. (US 20170074730) and Schulte et al. (US 20090196374), fail to specifically teach the invention as claimed. The specific limitations of a process fluid calculation system having a first and second temperature sensor; a stem portion configured to be operably connected to a process fluid conduit (claim 1)/a pipe clamp (claim 20) configured as claimed in independent claims 1 and 20 when combined with the limitations of a housing coupled to the stem portion; the housing containing at least measurement circuitry and a microprocessor which is configured to provide a process fluid temperature output using a heat flux calculation as well as the remaining functional, structural and connective limitations also in independent claims 1 and 20 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1, 2, 4-16 and 20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 05/24/2022 (regarding independent claims 1 and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855